FARMER, Judge,
dissenting.
I cannot agree with my colleagues that there is no “arguable issue for appeal” in' this case. See In re Appellate Court Response to Anders Briefs, 581 So.2d 149, 151 (Fla.1991). For one, I see an issue as to whether a BB gun is a “deadly weapon” within the particular meaning of section 784.045(1)(a), Florida Statutes (1991). Although we ourselves have held that a BB gun is a deadly weapon for purposes of aggravated assault within the meaning of section 784.021(1)(a), Florida Statutes (1991), see In the Interest of W.M., 491 So.2d 1263 (Fla. 4th DCA 1986), I am not sure that what constitutes a deadly weapon for assault purposes is identical to what constitutes a deadly weapon for battery purposes. Certainly, we have not so decided. But see Emshwiler v. State, 443 So.2d 488 (Fla. 2d DCA 1984).
Given the precise purpose of Anders briefs, I should like to see a lawyer develop the issue rather than have us decide that the issue is so established as to be unarguable. I therefore dissent from the acceptance of this Anders brief and the discharge of the Public Defender.